Citation Nr: 0717872	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-39 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a low back disability



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





REMAND

The veteran served on active duty from December 1980 to June 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran contends that he has a low back disability that 
originated in service.  Specifically, he contends that he 
started having problems with his low back in service in 1981 
and complained of problems with his back on and off for the 
following nine years.  He states that he did not experience 
problems with his back prior to entering service.

The veteran's service medical records (SMRs) show periodic 
complaints and treatment for low back pain.  A March 1982 
entry noted complaints of back pain but no spasms in the 
thoracic region and good range of motion.  Entries dated in 
July 1986 reveal complaints of back pain, and low back spasms 
with no redness or swelling and good range of motion.  A 
February 1990 record also showed complaints of low back pain 
with swelling and tenderness.

A December 1998 examination diagnosed the veteran with a 
spina bifida deformity, and noted that there was no 
compromise to the spinal canal or existing nerve roots in the 
lower lumbar spine.  The examiner noted a mild ventral disk 
bulge at the L5-S1 level, and a history of low back pain 
radiating down the right hip and upper leg, with possible 
disk disease.  X-rays taken at the time revealed that the 
lower lumbar vertebral bodies were normal in height and 
alignment.  A September 2005 report of magnetic resonance 
imaging (MRI) shows that the veteran had minimal degenerative 
changes that were most pronounced at the L5-S1 level.  There 
were also minimal disc bulges, end-plate osteophytes, and 
hypertrophic changes involving the facets.  

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

Here, the record reveals complaints and treatment for back 
pain in service, and there is also evidence of a current 
developmental back disability (spina bifida), as well as 
other disability (disc bulging and degenerative changes).  
However, there is no medical evidence of record that provides 
information as to whether the veteran's currently diagnosed 
low back disability is attributable to military service or 
was aggravated thereby.  

The Board will therefore remand to seek current relevant 
treatment records, and to afford the veteran a new VA 
examination in order to determine whether it is at least as 
likely as not that he has a current low back disability that 
is attributable to or was aggravated by his military service.  
The examination should include a determination as to whether 
the veteran's spina bifida was aggravated by his time spent 
on active duty.  Because the veteran may currently be 
incarcerated by civil authorities, in order to obtain a VA 
examination it will be necessary to have him transported from 
the correctional facility to the nearest VA medical center, 
or, if feasible, a VA physician should travel to the 
correctional facility to administer the examination.  If it 
is not possible to conduct an examination, a VA physician 
should be asked to provide a medical opinion based on the 
evidence of record.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including 
recently prepared spine-related treatment 
records and records of treatment for any 
related neurologic disabilities.  With 
any necessary authorization from the 
veteran, obtain and associate with the 
claims file any medical records 
identified by the veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records.

2.  The AOJ should determine whether an 
examination is possible under the 
circumstances of any continued 
incarceration, and if so, whether the 
penal system is willing to transport the 
veteran to the nearest VA medical center 
for the examination, or whether a VA 
physician could travel to the 
correctional facility.  

If an examination is possible, a VA spine 
and neurological examination should be 
conducted by a physician with appropriate 
expertise to render a nexus opinion 
regarding the medical probabilities that 
any low back disability is attributable 
to or was made worse by active military 
service.  If a diagnosis of spina bifida 
is confirmed, the physician should 
include an opinion as to whether it is at 
least as likely as not that the veteran's 
spina bifida worsened during military 
service beyond its natural progression.  
For each disability found other than 
spina bifida, the examiner should state 
the medical probabilities that the 
disability is attributable to disease or 
injury that began or was made worse 
during military service.

If an examination is impossible to 
obtain, a VA physician should render an 
opinion without an examination after 
review of the claims file.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

